DETAILED ACTION
The final action is in response to application filed on 01/03/2022.
Claims 10-12 were added to the claim amendments file on 01/03/2022.
Claims 1-12 are pending and are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant's arguments filed on 01/03/2022 with respect to claims 1-12 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (20160234276) in view of Needham (20140095600).

Regarding claim 1, Ouyang teaches an information processing system comprising: 
a plurality of communication terminals [Ouyang ¶0036 and figure 1: a plurality of communication endpoints (112a-e illustrated at figure 1) are present for the virtual meeting], 
the plurality of communication terminals including a presenting communication terminal from which a plurality of images is shared with a shared screen [Ouyang ¶0047-¶0048, ¶0057-¶0058, and ¶0067: the plurality of communication endpoints includes a presenter device in which images are shared via a shared screen]
an information processing apparatus comprising first circuitry to: acquire one or more images from among the plurality of images shared with the shared screen, the acquired one or more images being shared by the plurality of communication terminals [Ouyang ¶0057 and ¶0064-¶0067: images are obtained from a shared screen to be shared with other endpoints], 
store the acquired one or more images as one or more captured images, in a memory [Ouyang ¶0019, ¶0057, and ¶0066: the images are stored in memory], 
receive a selection of a particular captured image from among the one or more captured images [Ouyang ¶0047, ¶0050, ¶0053-¶0054, and ¶0057: an image is selected as to not be displayed on other endpoints, i.e., an image is selected as being restricted content thus preventing or blocking display of the image], 



transmit the generated data to the at least one communication terminal other than the presenting communication terminal [Ouyang ¶0049, ¶0056-¶0057, and ¶0060-¶0061: the generated or updated data of the screen is transmitted to other endpoints than the presenter device],
each of the plurality of communication terminals including second circuitry configured to display the screen based on the data received from the information processing apparatus [Ouyang ¶0036 and figure 1: a plurality of communication endpoints (112a-e illustrated at figure 1) are present for the virtual meeting in which the endpoints are capable of displaying the screen].
NOTE: Ouyang ¶0050-¶0051 discloses that the system may automatically run analysis that identifies confidential information before sharing content thus reducing the likelihood of accidentally revealing the confidential information. Therefore this is an advantage over the claimed invention.
However, Ouyang does not explicitly teach wherein each image of the acquired one or more images is captured in response to a trigger for capturing an image of the shared screen occurring at one or more communication terminals from among the plurality of communication terminals other than the presenting communication terminal; wherein the selection of the particular captured image indicates that the particular captured image is not to be displayed on the one or more communication terminals other than the presenting communication terminal, and the selection of the particular captured image being made at the presenting communication terminal; and the screen not displaying at least a part of the one or more captured images based on the received selection.
Needham teaches wherein each image of the acquired one or more images is captured in response to a trigger for capturing an image of the shared screen occurring at one or more communication terminals from among the plurality of communication terminals other than the presenting communication terminal [Needham ¶0014 and ¶0066: images are captured in response to a trigger for capturing the images];

the selection of the particular captured image being made at the presenting communication terminal  [Needham ¶0014 and ¶0066: the presenter selects the images for display]; and 
the screen not displaying at least a part of the one or more captured images based on the received selection  [Needham ¶0014 and ¶0066: the screen will not display the restricted images and/or content based on the selection].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Ouyang with the teachings of Needham in order to incorporate wherein each image of the acquired one or more images is captured in response to a trigger for capturing an image of the shared screen occurring at one or more communication terminals from among the plurality of communication terminals other than the presenting communication terminal; wherein the selection of the particular captured image indicates that the particular captured image is not to be displayed on the one or more communication terminals other than the presenting communication terminal, and the selection of the particular captured image being made at the presenting communication terminal; and the screen not displaying at least a part of the one or more captured images based on the received selection. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which enables multiple device to participate in screen sharing simultaneously explained in ¶0066 of Needham.

Regarding claims 7-8, these claims do not teach or further define over the limitations in claim 1. Therefore, claims 7-8 are rejected for the same reasons as set forth in claim 1.



Regarding claim 5, Ouyang-Needham teaches the information processing system of claim 1.
Ouyang further teaches wherein the first circuitry of the information processing apparatus is further configured to: receive the selection of the particular captured image that is not to be displayed from the one or more captured images [Ouyang ¶0047, ¶0050, ¶0053-¶0054, and ¶0057: an image is selected as to not be displayed on other endpoints, i.e., an image is selected as being restricted content thus preventing or blocking display of the image]; and 
generate the data of the screen not including the selected particular captured image for which the selection is received from the one or more captured images [Ouyang ¶0053-¶0054 and ¶0064-¶0067: data of the screen is generated in which includes images approved to be displayed and not displaying the restricted image/content on the screen].

Regarding claim 6, Ouyang-Needham teaches the information processing system of claim 1.
Ouyang further teaches wherein the screen is a web page [Ouyang ¶0043-¶0044, ¶0048, and ¶0051: the screen is a web browser or webpage].

Regarding claim 9, Ouyang-Needham teaches a non-transitory computer-readable medium storing a program that causes an information processing apparatus to execute the method of claim 8 [Ouyang ¶0020: a non-transitory computer-readable media that includes code for execution of the method].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (20160234276) in view of Needham (20140095600) in view of Kasahara et al. (20180136806).






Regarding claim 2, Ouyang-Needham teaches the information processing system of claim 1.
However, Ouyang-Needham does not explicitly teach wherein when the particular captured image that is not to be displayed is stored in the memory in association with additional information, the first circuitry of the information processing apparatus is further configured to generate, based on the received selection, the data of the screen not including the additional information stored in association with the selected particular captured image that is not to be displayed.
Kasahara teaches wherein when the particular captured image that is not to be displayed is stored in the memory in association with additional information, the first circuitry of the information processing apparatus is further configured to generate, based on the received selection, the data of the screen not including the additional information stored in association with the selected particular captured image that is not to be displayed [Kasahara ¶0058, ¶0061-¶0062, and figure 5-6: the display control unit adds the restriction display to the captured image in which the display screen presents the captured image along with a restriction display to the restricted content (additional information) in the captured image]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Ouyang-Needham with the teachings of Kasahara in order to incorporate wherein when the particular captured image that is not to be displayed is stored in the memory in association with additional information, the first circuitry of the information processing apparatus is further configured to generate, based on the received selection, the data of the screen not including the additional information stored in association with the selected particular captured image that is not to be displayed. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which enables a user to easily recognize a command whose execution is restricted when a terminal to be operated by the user controls the command execution by another terminal using a recognition result of a screen subjected to display control by the other terminal as explained in ¶0010 of Kasahara.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (20160234276) in view of Needham (20140095600) in view of Kasahara et al. (20180136806) in view of Grignon (20140330732).

Regarding claim 3, Ouyang-Needham teaches the information processing system of claim 1.
Ouyang further teaches wherein the first circuitry of the information processing apparatus is further configured to switch between a process of generating the data of the screen not displaying the at least the part of the one or more captured image based on the received selection and a process of generating the data of the screen including the one or more captured images regardless of the received selection [Ouyang ¶0046-¶0050 and ¶0067: displaying of the screen including approved images and restricted images is determined based on the host of the virtual meeting].
However, Ouyang-Needham does not explicitly teach wherein the first circuitry of the information processing apparatus is further configured to switch between a process of generating the data of the screen not displaying the at least the part of the one or more captured image based on the received selection and a process of generating the data of the screen including the one or more captured images regardless of the received selection; and generating the data of the screen for display according to attributes of users operating the plurality of communication terminals.
Kasahara teaches wherein the first circuitry of the information processing apparatus is further configured to switch between a process of generating the data of the screen not displaying the at least the part of the one or more captured image based on the received selection and a process of generating the data of the screen including the one or more captured images regardless of the received selection [Kasahara ¶0058, ¶0061-¶0062, and figure 5-6: the display control unit adds the restriction display to the captured image in which the display screen presents the captured image along with a restriction display to the restricted content in the captured image].




A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which enables a user to easily recognize a command whose execution is restricted when a terminal to be operated by the user controls the command execution by another terminal using a recognition result of a screen subjected to display control by the other terminal as explained in ¶0010 of Kasahara.
However, Ouyang-Needham-Kasahara does not explicitly teach generating the data of the screen for display according to attributes of users operating the plurality of communication terminals.
Grignon teaches generating the data of the screen for display according to attributes of users operating the plurality of communication terminals [Grignon ¶0114 and ¶0135: the display of content is granted to users who have access rights and the display of the content is blocked to users who do not have access rights, i.e., granted users have access to the images/content and restricted users are blocked from access to the images/content].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Ouyang-Needham-Kasahara with the teachings of Grignon in order to incorporate generating the data of the screen for display according to attributes of users operating the plurality of communication terminals in which granted users have access to the images and restricted users are blocked access to the images. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows or denies access to content based on attribute indicating access rights as explained in ¶0135 of Grignon.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (20160234276) in view of Needham (20140095600) in view of Kasahara et al. (20180136806) in view of Grignon (20140330732) in view of Plazinkiy et al. (20160381090).

Regarding claim 4, Ouyang-Needham teaches the information processing system of claim 3.
Ouyang further teaches wherein the first circuitry of the information processing apparatus is further configured to store, in the memory, the one or more captured images captured [Ouyang ¶0019, ¶0057, and ¶0066: the images are stored in memory].
However, Ouyang-Needham-Kasahara-Grignon does not explicitly teach in response to a capture request from the plurality of communication terminals other than the presenting communication terminal as the occurrence of the trigger in association with a user operating a particular communication terminal as a source of the capture request.
Plazinkiy teaches in response to a capture request from the plurality of communication terminals other than the presenting communication terminal as the occurrence of the trigger in association with a user operating a particular communication terminal as a source of the capture request [Plazinkiy ¶0005 and ¶0042: multiple users may request for the same snapshot].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Ouyang-Needham-Kasahara-Grignon with the teachings of Plazinkiy in order to incorporate store, in the memory, the one or more captured images captured in response to a capture request from the plurality of communication terminals other than the presenting communication terminal as the occurrence of the trigger in association with a user operating a particular communication terminal as a source of the capture request. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which users may quickly and easily generate and share snapshots of digital content to one or more social media platforms, resulting in increased awareness of those connected to the user's social media pages as explained in ¶0005 of Plazinkiy.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (20160234276) in view of Needham (20140095600) in view of Bao et al. (20180210739).

Regarding claim 10, Ouyang-Needham teaches the information processing system of claim 1.
However, Ouyang-Needham does not explicitly teach wherein the first circuitry of the information processing apparatus is further configured to: receive an operation of ending the sharing of images with the shared screen from the presenting communication terminal before receiving the selection of the particular captured image from among the one or more captured images.
Bao teaches wherein the first circuitry of the information processing apparatus is further configured to: receive an operation of ending the sharing of images with the shared screen from the presenting communication terminal before receiving the selection of the particular captured image from among the one or more captured images [Bao ¶0038-¶0040: a termination operation is performed before selection of shared images].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Ouyang-Needham with the teachings of Bao in order to incorporate wherein the first circuitry of the information processing apparatus is further configured to: receive an operation of ending the sharing of images with the shared screen from the presenting communication terminal before receiving the selection of the particular captured image from among the one or more captured images. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which such filtration of undesired data may enable a real-time transmission of the desired content to continue as explained in ¶0039 of Bao.

Regarding claims 11-12, these claims do not teach or further define over the limitations in claim 10. Therefore, claims 11-12 are rejected for the same reasons as set forth in claim 10.



Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yun: US-20160315994-A1: Virtual browsing method using application and operation server.

Treleaven: 20170063869: System and method for protecting against E-mail-based cyberattacks.

Collins; US 20140181689 A1: Electronic Message Content and Header Restrictive Recipient Handling System and Method.

Verma: 20160182291: CONTROLLING A MODALITY OF A DOCKEE IN A WIRELESS DOCKING SYSTEM.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFTON HOUSTON/Examiner, Art Unit 2453      


/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453